Exhibit 99.1 CANADIAN SATELLITE RADIO HOLDINGS INC. XM CANADATM NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD JANUARY 19, 2010 AND MANAGEMENT INFORMATION CIRCULAR December 1, 2009 TABLE OF CONTENTS SOLICITATION OF PROXIES 1 APPOINTMENT OF PROXIES 1 EXERCISE OF DISCRETION BY PROXIES 3 AUTHORIZED CAPITAL, VOTING SHARES AND PRINCIPAL SHAREHOLDERS 4 QUORUM 4 MATTERS REQUIRING SHAREHOLDER APPROVAL 5 1. Election of Directors 5 2. Appointment of Auditor 7 3. Special Business 7 COMPENSATION OF EXECUTIVE OFFICERS 11 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 13 SUMMARY OF EMPLOYMENT AGREEMENTS 14 EXECUTIVE COMPENSATION DISCUSSION & ANALYSIS 16 DIRECTOR COMPENSATION 21 EQUITY COMPENSATION PLAN INFORMATION 22 SUMMARY OF 2 23 SUMMARY OF RESTRICTED STOCK UNIT PLAN 24 STATEMENT OF GOVERNANCE PRACTICES 25 INDEMNIFICATION OF DIRECTORS AND OFFICERS 31 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 31 INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED ON 32 INFORMATION ON THE COMPANY’S AUDITOR 33 GENERAL 33 ADDITIONAL INFORMATION 33 APPROVAL OF DIRECTORS 34 ADDENDA SCHEDULE “A” ORDINARY RESOLUTION TO APPROVE AMENDMENTS TO RSUPLAN SCHEDULE “B” ORDINARY RESOLUTION TO APPROVE UNALLOCATED OPTIONS AND THE2 APPENDIX “A” 2 CANADIAN SATELLITE RADIO HOLDINGS INC. NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 19, 2010 NOTICE IS HEREBY GIVEN THAT the Annual and Special Meeting (the “Meeting”) of the holders of Class A subordinate voting shares and the holders of Class B voting shares Schedule “B” (together, the “Shareholders”) of Canadian Satellite Radio Holdings Inc. (the “Company”) will be held at the TSX Broadcast Centre, The Exchange Tower, 130 King Street West, Ground Floor on Tuesday, January 19, 2010 at the hour of 10:00 am (Toronto time) for the following purposes: (a) to receive the consolidated financial statements of the Company for the fiscal year ended August 31, 2009, together with the auditors’ report thereon; (b) to elect the directors of the Company; (c) to re-appoint the auditors of the Company and authorize the directors to fix its remuneration; (d) to consider and, if thought fit, to approve certain amendments to the Company’s restricted stock unit plan (the “RSU Plan”) including, among others, allotting and reserving an additional 1,000,000 Class A subordinate voting shares for issuance under the RSU Plan, all as more particularly set out in the ordinary resolution attached as Schedule “A” to the enclosed Management Information Circular; (e) to consider and, if thought fit, to approve, the adoption of the Company’s amended and restated stock option plan, and all the unallocated options issuable thereunder, all as more particularly set out in the ordinary resolution attached as Schedule “B” to the enclosed Management Information Circular; and (f) to transact such further or other business as may properly come before the Meeting or any adjournments or postponements thereof. Accompanying this Notice of Meeting are a copy of the Management Information Circular, a form of proxy, audited financials for the fiscal year ended August 31, 2009 and Management’s Discussion and Analysis thereon.These materials, as well as the Company’s Annual Information Form on Form 20-F, can also be viewed at www.sedar.com.If you wish a hard copy of any of these materials, please contact us at 590 King Street West, 3rd Floor, Toronto, Ontario, M5V 1M3. The Company’s Board of Directors has fixed the close of business on December 8, 2009 as the record date for determining Shareholders entitled to receive notice of, and to vote at, the Meeting and any postponement or adjournment of the Meeting. To be valid, the enclosed form of proxy must be signed and received by the proxy department of the Company’s transfer agent, CIBC Mellon Trust Company, by mail at P.O. Box 721, Agincourt, Ontario, M1S 0A1, or by facsimile at (416) 368-2502, not later than 5:00 p.m. (Toronto time) on January 15, 2010, or if the Meeting is adjourned or postponed, prior to 5:00 p.m. (Toronto time) on the second business day before any adjournment or postponement of the Meeting. DATED at Toronto, Ontario this 1st day of December, 2009. BY ORDER OF THE BOARD OF DIRECTORS By: (signed) “John I. Bitove” John I. Bitove Executive Chairman CANADIAN SATELLITE RADIO HOLDINGS INC. MANAGEMENT INFORMATION CIRCULAR RELATING TO THE ANNUAL AND SPECIAL MEETING
